                                           Case 4:21-cv-00574-JST Document 3 Filed 09/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     D. DUSTIN,                                         Case No. 21-cv-00574-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     O. PFEIFFER, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On January 27, 2021, Plaintiff filed this pro se civil rights action pursuant to 42 U.S.C.

                                  14   § 1983. ECF No. 1. That same day, the Clerk of the Court informed Plaintiff that this action was

                                  15   deficient because he had not paid the filing fee nor filed an in forma pauperis application. ECF

                                  16   No. 2. The Court provided Plaintiff with a blank in forma pauperis application and a postage-paid

                                  17   return envelope, and instructed Plaintiff to respond within twenty-eight days of the date of the

                                  18   order. ECF No. 2. The deadline has passed, and Plaintiff has neither paid the filing fee nor

                                  19   submitted an in forma pauperis application. The Court therefore DISMISSES this action without

                                  20   prejudice. Because this dismissal is without prejudice, Plaintiff may move to reopen the action.

                                  21   Any such motion must be accompanied by either the full filing fee or an in forma pauperis

                                  22   application.

                                  23          IT IS SO ORDERED.

                                  24   Dated: September 3, 2021
                                                                                       ______________________________________
                                  25
                                                                                                     JON S. TIGAR
                                  26                                                           United States District Judge

                                  27

                                  28
